Cole, J.
— The grounds of the demurrer to the petition for intervention are, that it does not state facts sufficient to entitle the railroad company to intervene; to give it any standing in the action, or to show any equity. Our statute says that any person shall be entitled to intervene in an action who has an interest in the matter in litigation, in the success of either of the parties to the action, or an interest against both. * * * Bev., § 2930. The right to intervene is a question wholly independent of the merits of the plaintiff’s case; that is to say, it may be conceded that the plaintiff’s *558petition shows a good cause of action, without at all prejudicing the right of the railway company to intervene.
The tax was voted, under the law, to aid in the construction of the Dubuque, Bellevue and Mississippi Railway; the petitioner avers that, relying upon said tax so voted and levied in aid of the construction of its railway, it had expended its money and was proceeding to finish the road so as to be entitled to the tax so voted. Does not this show an interest in the matter in litigation? We are of the opinion it does, and that the petitioner is clearly within both the letter and spirit of the statute. It is true the petitioner does not show a present right to receive the tax voted, but it does show a vested, though inchoate, right, which, it is averred, will ripen into a perfect title, to the proceeds of the tax. Under such circumstances the railway company was not only a proper party to the action, but it was a necessary party in order to a complete, final and binding determination of the questions involved in the' action. See opinions of Dillon, Oh. J., in Ex parte Holman et al., 28 Iowa, 88.
The argument that the petitioner may not complete the road, and may leave the work for a future company to do, as has been the case with many other railroad companies in Iowa, is answered by the fact that the demurrer admits the allegations of the petitioner to the contrary. So of the argument as to the absence of interest in the matter in litigation, the petitioner shows a' present and vested interest, though the right to receive the money has not fully ripened.
The judgment must be set aside, and the cause remanded, with directions to overrule the demurrer to the petition for intervention, and for further proceedings not inconsistent with this opinion.
Reversed.
Beck, J., dissenting.